UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5234


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LUIS GONZALEZ,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:07-cr-00326-DKC-1)


Submitted:    October 15, 2009              Decided:   October 19, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elita C. Amato, LAW OFFICE OF ELITA C. AMATO, Arlington,
Virginia, for Appellant.      Rod J. Rosenstein, United States
Attorney, Peter M. Nothstein, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Luis Gonzalez pled guilty to knowingly possessing a

short-barreled           shotgun,       in    violation        of      26     U.S.C.       §§ 5841,

5861(d), 5871 (2006) (Count One), and knowingly distributing 5

grams    or    more       of     cocaine      base,    in     violation            of    21    U.S.C.

§ 841(a)(1) (2006) (Count Three).                      The district court sentenced

Gonzalez      to    120       months’      imprisonment           on   Count        One       and   126

months’ imprisonment on Count Three, to run concurrently.                                            On

appeal,       Gonzalez          challenges       the       Government’s             exercise         of

discretion         in    failing      to     move    for     an     additional           one    level

reduction      of       his    offense       level    pursuant         to     U.S.      Sentencing

Guidelines         Manual       § 3E1.1(b),         and     claims       his       sentence         was

procedurally unreasonable.

              The discretion for making the § 3E1.1 motion was with

the Government in this case, pursuant to the terms of the plea

agreement,         and     the     decision         whether       or     not       to     award      an

acceptance      of       responsibility         adjustment          is      committed          to   the

sentencing court’s broad discretion.                          See USSG § 3E1.1, cmt.

n.5.       Here,        where     Gonzalez      wrote        letters         informing         prison

inmates about the identity of an informant, we find no error in

the    district         court’s    conclusion         that    such       action         constitutes

obstruction of justice such that the Government did not breach

the    plea    agreement         in   refusing        to    move       for     a   USSG       § 3E1.1

reduction.

                                                2
              This court reviews a sentence imposed by a district

court     under         a    deferential       abuse      of      discretion         standard,

reviewing both the procedural and substantive reasonableness of

the sentence.           Gall v. United States, 552 U.S. 38, ___, 128 S.

Ct. 586, 597 (2007); United States v. Evans, 526 F.3d 155, 161

(4th Cir. 2008).               On appeal, a sentence within the properly

calculated      guideline        range    is    considered         to    be   presumptively

reasonable.         United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007).

              Our review of the record reveals that the district

court    made      an       individualized     assessment          based      on   the     facts

presented during sentence and stated in open court its reasons

supporting its chosen sentence.                     See United States v. Carter,

564 F.3d 325, 328 (4th Cir. 2009).                        Specifically, the district

court discussed the nature and circumstances of the offense,

Gonzalez’       characteristics,           intelligence,           close      ties    to    his

family, and desire to do good works in his community, and stated

that    it    was    imposing      a     sentence      it      felt     was   necessary      to

sufficiently        punish       Gonzalez      for     his        criminal     conduct,      to

address the danger Gonzalez posed to the community, to address

his prior recidivism, and stated that the sentence would provide

Gonzalez with an opportunity to reflect on his crimes, would

protect      the    public,      and   would       help     him    become     a    productive

member of the community upon his release.                             The district court

                                               3
properly considered the 18 U.S.C. § 3553(a) (2006) factors, and

we find no procedural sentencing infirmity nor any no abuse of

discretion.

            Accordingly,      we   affirm    Gonzalez’        conviction    and

sentence.      We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in    the    materials

before   the    court   and   argument   would   not    aid   the    decisional

process.

                                                                       AFFIRMED




                                     4